Jenkins, P. J.
The -only assignment of error in this case is upon the order overruling the defendant’s motion for a new trial, which is based upon the general grounds only. There was positive testimony on behalf of the plaintiff, .by the person to whom the defendant contended he had made the disputed payment upon the note sued on, that no such payment was made. Consequently, the finding of the jury in favor of the plaintiff on this issue was authorized; and since the verdict has the approval of the trial judge, and on the hearing of the motion for a new trial the plaintiff wrote off any excess in the verdict on account of the miscalculation of interest, the verdict in favor of the plaintiff can not be here set aside.

Judgment affirmed.


Stephens and Bell, JJ., concur.